Fox, J., concurring.
In view of the recital from the bill of exceptions, above quoted by Mr. Justice Works, I am constrained to concur in the judgment. This is not a mere assertion or stipulation of counsel as to what the law is; but here it is certified by the court, as a fact in the cause, that the police court in which the defendant had his only preliminary examination is the police court authorized (established) “by senate resolution No. 2, approving the charter of the said city of Los Angeles,” and that said Stanton was elected judge of said court, and was acting by virtue of such election. On facts so certified this court cannot do otherwise than hold that the police court of which said Stanton was acting as judge had no legal existence, and consequently that there could be no judge thereof either de jure or defacto.
While a municipal charter framed, adopted, and approved as 'provided in article 11, section 8, of the constitution, is a law of the highest order, — one established by the people direct, and by the authority of the constitution,— “the organic law” of the municipality, superseding “any existing charter, and any amendments thereof, and all special laws inconsistent with such charter, *341and is by the constitution itself protected from the encroachment of legislative enactment, it is valid law only so far as its provisions are kept within the limitations prescribed by the constitution. It is invalid whenever and in so far as it undertakes to establish courts of justice; for the same constitution which authorizes its adoption has prescribed that the judicial power of the state shall be vested in certain courts named in that instrument, “and in such inferior courts as the legislature may establish in any incorporated city or town, or city and county.” (Art. 6, sec. 1.) Thus it will be seen that it is not appointed for the people of municipalities to establish courts. These, where not established by the people through the constitution, can be established by the legislature only. It can establish them only by the passage of appropriate laws; and it can pass no law except by bill, and in the manner prescribed by article 4, sections 15 and 16, of the constitution.